United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, BENSON POST
OFFICE, Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-60
Issued: May 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 26, 2011 appellant filed an appeal of an April 4, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his claim. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained an injury to his knees
causally related to his federal employment.
FACTUAL HISTORY
On January 31, 2011 appellant, then a 34-year-old city carrier, filed an occupational
disease claim alleging that he suffered from “other disorders due to repeated trauma” in his
federal employment. In an accompanying statement, he indicated that on January 15, 2011 he
felt extreme pain in his left knee while delivering mail. Appellant noted that after that day he
1

5 U.S.C. § 8101 et seq.

treated it with ice and elevation and missed several days of work. He noted that when he
returned to work on January 26, 2011, his knee felt pretty good but that half way through his
route the pain was back and that he could barely walk by the end of the day.
In a January 27, 2011 report, Dr. Jessica Novotny, a Board-certified internist, noted that
she treated appellant on January 20, 2011 with complaints of bilateral knee pain, left worst than
right. She noted that x-rays taken at this time were largely unremarkable. Dr. Novotny assessed
appellant with left knee pain. She noted concern for meniscal tear versus ligament tear laterally,
and ordered a magnetic resonance imaging (MRI) scan. In the requested January 27, 2011 MRI
scan report, Dr. Kimberly Apker, a Board-certified radiologist, noted: (1) mild nonspecific
lateral soft tissue edema; (2) old lateral patellar retinaculum surgical release or injury; (3) mild
medial and patellofemoral compartment degenerative disease; (4) two small ganglions; (5) small
joint effusion; and (6) nonspecific edema with Hoffs fat pad. In a January 31, 2011 report,
Dr. Novotny diagnosed joint effusion.
In a February 8, 2011 progress report, Dr. Miguel Daccarett, an orthopedic surgeon,
noted that appellant had a history of right knee anterior cruciate ligament reconstruction, but had
been asymptomatic until January 15, 2011 when he started having pain on the back of his left
knee. He noted that appellant was completely asymptomatic from the knee at this point, except
that the back of his knee was a little tender on palpitation, but noted that it is much better now
than it was two weeks ago. Dr. Daccarett noted that the MRI scan showed remaining sign of a
Baker’s cyst that probably was broken two weeks ago, a myeloma specific lateral soft tissue
edema over the lateral patellar retinaculum surgical release or injury and a very small joint
effusion. He ordered an x-ray which was performed on the same date. In a February 8, 2011
report of an x-ray of appellant’s bilateral knees, Dr. Mary Kay Drake, a Board-certified
radiologist, noted mild left and moderate right patellofemoral degenerative disc disease with no
evidence of subluxation.
Appellant also submitted reports by his physical therapist.
In a decision dated April 4, 2011, OWCP denied appellant’s claim as the medical
evidence did not demonstrate that the claimed medical condition was related to the established
work-related factors.
LEGAL PRECEDENT
An employee seeking compensation under FECA2 has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence,3
including that he is an “employee” within the meaning of FECA4 and that he filed his claim
within the applicable time limitation.5 The employee must also establish that he sustained an
2

Id. at §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Elpedio Mercado), 4 ECAB 357, 359 (1951); See 5
U.S.C. § 8101(1).
5

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

2

injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.6 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.7
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue9 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,10 must be one of reasonable medical certainty,11
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.12
ANALYSIS
OWCP denied appellant’s claim as it found that although he established the employment
factors, the medical evidence was insufficient to establish a causal relationship between the
accepted factors of employment and his medical condition. The medical evidence of record is
not sufficient to establish causal relationship. The diagnostic tests by Dr. Drake and Dr. Apker
do not address causal relationship. Dr. Novotny assessed appellant with left knee pain.
However, the Board has held that a diagnosis of pain does not constitute a basis of payment for
compensation as pain is considered to be a symptom rather than a specific diagnosis.13
Furthermore, Dr. Novotny never linked appellant’s knee pain to accepted factors of his federal
employment. Dr. Daccarett also did not provide any statement that there was a causal
relationship between the duties of appellant’s federal employment and his knee injury.

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

8

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

Mary J. Briggs, 37 ECAB 578 (1986).

10

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

11

See Morris Scanlon, 11 ECAB 384, 385 (1960).

12

See William E. Enright, 31 ECAB 426, 430 (1980).

13

M.D., Docket No. 10-39 (issued September 2, 2010); Robert Broome, 55 ECAB 339 (2004).

3

Furthermore, the reports from appellant’s physical therapist do not constitute probative medical
evidence as a physical therapist is not defined as a physician under FECA.14
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was caused by his employment or that it was an
aggravation of a prior employment injury is sufficient to establish causal relationship.15 As
appellant has not submitted medical evidence establishing a causal relationship between his
federal employment and the medical condition in his knee, OWCP properly denied his claim.
The Board notes that appellant submitted medical evidence after the issuance of OWCP’s
decision on April 4, 2011. However, evidence submitted by him after the final decision cannot
be considered by the Board as the Board’s jurisdiction is limited to reviewing the evidence that
was before OWCP at the time of its decision.16 Appellant may submit new evidence or argument
with a written request for reconsideration to OWCP within one year of this merit decision,
pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury to his knees
causally related to his federal employment.

14

F.R., Docket No. 09-575 (issued January 4, 2010); see also 5 U.S.C. § 810(2) which provides the definition
of a “physician” under FECA.
15

M.P., Docket No. 11-1194 (issued February 23, 2012); Walter D. Morehead, 31 ECAB 188 (1986).

16

20 C.F.R. § 501.2(c)(1).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 4, 2011 is affirmed.
Issued: May 9, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

